  Case 19-19811          Doc 31      Filed 05/11/20 Entered 05/11/20 15:18:47                Desc Main
                                       Document     Page 1 of 2


                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS

RE:      JONATHAN W. WRIGHT,                                 ) CASE NO. 19-19811
                                                             ) JUDGE: CAROL A. DOYLE


                           AGREED REPAYMENT AND DEFAULT ORDER

         THIS CAUSE COMING TO BE HEARD on the Motion of Lakeview Loan Servicing, LLC, the
mortgagee on the property located at 7520 S Phillips Ave, Chicago, Illinois 60649, the Court having
jurisdiction and being duly advised in the premises, and due notice having been given to the parties
entitled thereto;

          IT IS HEREBY ORDERED:

      1. The Debtor acknowledges a default to Lakeview Loan Servicing, LLC of $3,786.49 through April
         2020, after crediting the tender of payments made through April 30, 2020. The aforementioned
         default is calculated as follows:

         February 2020 through April 2020 = 3 @ $1,851.83                                                $5,555.49
         Bankruptcy fees and costs                                                                       $1,031.00
         Less funds previously tendered                                                                 ($2,800.00)
         Less funds in suspense                                                                              $0.00
         Total default amount remaining                                                                  $3,786.49


             The Debtor shall tender the following payments on or before the following dates:

         On or before       May 15, 2020              One post-petition mortgage payment +        $631.09
         On or before       June 15, 2020             One post-petition mortgage payment +        $631.08
         On or before       July 15, 2020             One post-petition mortgage payment +        $631.08
         On or before       August 15, 2020           One post-petition mortgage payment +        $631.08
         On or before       September 15, 2020        One post-petition mortgage payment +        $631.08
         On or before       October 15, 2020          One post-petition mortgage payment +        $631.08



          The current post petition mortgage payment is $1,851.83, and may change due to adjustable
          interest rates, escrow requirements, or other similar matters as applicable.

      2. The payments shall be made payable to Lakeview Loan Servicing, LLC, in the form of
          money orders, certified checks, or cashier's checks and sent to: P.O. Box 840, Buffalo, NY,
          14240-0810.
 Case 19-19811        Doc 31      Filed 05/11/20 Entered 05/11/20 15:18:47               Desc Main
                                    Document     Page 2 of 2


    If Debtor defaults in making the payments under paragraph 1, then the Debtor has no right to
      cure and the Stay shall automatically Modify to Lakeview Loan Servicing, LLC without further
      Court Order.

    If the Stay is Modified to Lakeview Loan Servicing, LLC, or its successors and assigns, as
      outlined in this Order, counsel for the mortgage company shall give notice to the Debtor, the
      Debtor’s attorney, and the Trustee and file WKH notice with the Court.




        May 11, 2020
Dated: ____________________                    Entered: ____________________________
                                                          _____________________
                                               Bankruptcy Judge Carol A. Doyle




MCCALLA RAYMER LEIBERT PIERCE, LLC
Attorneys at Law
1 N. Dearborn Suite 1200
Chicago, IL 60602
